Exhibit 10.3

 

ADOBE SYSTEMS INCORPORATED

NONSTATUTORY STOCK OPTION AGREEMENT

(STANDARD)

 

THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Option Agreement”) is made and
entered into as of the Date of Option Grant by and between Adobe Systems
Incorporated and

 

(the “Participant”).  The Company has granted to the Participant pursuant to the
Adobe Systems Incorporated 2005 Equity Incentive Assumption Plan (the “Plan”) an
option to purchase certain shares of Stock (the “Option”), upon the terms and
conditions set forth in this Option Agreement, but subject in any event to the
Superseding Agreement, if any, described below.

 


1.                                       DEFINITIONS AND CONSTRUCTION.


 


1.1                                 DEFINITIONS.  WHENEVER USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH BELOW:


 


(A)                                  “DATE OF OPTION GRANT” MEANS


 


(B)                                 “NUMBER OF OPTION SHARES”
MEANS                            SHARES OF STOCK, AS ADJUSTED FROM TIME TO TIME
PURSUANT TO SECTION 10.


 


(C)                                  “EXERCISE PRICE” MEANS
$                           PER SHARE OF STOCK, AS ADJUSTED FROM TIME TO TIME
PURSUANT TO SECTION 10.


 


(D)                                 “INITIAL VESTING DATE” MEANS THE DATE
OCCURRING ONE (1) YEAR AFTER THE DATE OF OPTION GRANT.


 


(E)                                  “VESTED SHARES” MEANS, ON ANY RELEVANT
DATE, THAT PORTION (DISREGARDING ANY FRACTIONAL SHARE) OF THE NUMBER OF OPTION
SHARES DETERMINED BY MULTIPLYING THE NUMBER OF OPTION SHARES BY THE “VESTED
PERCENTAGE” DETERMINED AS OF SUCH DATE AS FOLLOWS:


 

 

 

Vested Percentage

 

 

 

 

 

Prior to Initial Vesting Date

 

0

 

 

 

 

 

On Initial Vesting Date, provided the Participant’s Service has not terminated
prior to such date

 

25

%

 

 

 

 

Plus:

 

 

 

 

 

 

 

For each of the next 12 full months of the Participant’s continuous Service from
the Initial Vesting Date

 

2.08

%

 

 

 

 

Plus:

 

 

 

 

 

 

 

For each of the next 12 full months of the Participant’s continuous Service from
the Initial Vesting Date until the Vested Percentage equals 100%

 

4.17

%

 


(F)                                    “AFFILIATE” MEANS (I) AN ENTITY, OTHER
THAN A PARENT CORPORATION, THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARY ENTITIES, CONTROLS THE COMPANY OR (II) AN ENTITY, OTHER THAN A
SUBSIDIARY CORPORATION, THAT IS CONTROLLED BY THE COMPANY DIRECTLY, OR
INDIRECTLY THROUGH ONE OR MORE INTERMEDIARY ENTITIES.  FOR THIS PURPOSE, THE
TERM “CONTROL” (INCLUDING THE TERM “CONTROLLED BY”) MEANS THE POSSESSION, DIRECT
OR INDIRECT, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND
POLICIES OF THE RELEVANT ENTITY, WHETHER THROUGH THE OWNERSHIP OF VOTING
SECURITIES, BY CONTRACT OR OTHERWISE; OR SHALL HAVE SUCH OTHER MEANING ASSIGNED
SUCH TERM FOR THE PURPOSES OF REGISTRATION IN THE UNITED STATES (“U.S.”) ON
FORM S-8 UNDER THE SECURITIES ACT.

 

1

--------------------------------------------------------------------------------


 


(G)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(H)                                 “CODE” MEANS THE U.S. INTERNAL REVENUE CODE
OF 1986, AS AMENDED, AND ANY APPLICABLE REGULATIONS PROMULGATED THEREUNDER.


 


(I)                                     “COMMITTEE” MEANS THE EXECUTIVE
COMPENSATION COMMITTEE OR OTHER COMMITTEE OF THE BOARD DULY APPOINTED TO
ADMINISTER THE PLAN AND HAVING SUCH POWERS AS SHALL BE SPECIFIED BY THE BOARD. 
IF NO COMMITTEE OF THE BOARD HAS BEEN APPOINTED TO ADMINISTER THE PLAN, THE
BOARD SHALL EXERCISE ALL OF THE POWERS OF THE COMMITTEE GRANTED HEREIN, AND, IN
ANY EVENT, THE BOARD MAY IN ITS DISCRETION EXERCISE ANY OR ALL OF SUCH POWERS.


 


(J)                                     “COMPANY” MEANS ADOBE SYSTEMS
INCORPORATED, A DELAWARE CORPORATION, OR ANY SUCCESSOR CORPORATION THERETO.


 


(K)                                  “DISABILITY” MEANS THE PERMANENT AND TOTAL
DISABILITY OF THE PARTICIPANT WITHIN THE MEANING OF SECTION 22(E)(3) OF THE
CODE.


 


(L)                                     “EMPLOYEE” MEANS ANY PERSON TREATED AS
AN EMPLOYEE (INCLUDING AN OFFICER OR A MEMBER OF THE BOARD WHO IS ALSO TREATED
AS AN EMPLOYEE) IN THE RECORDS OF A PARTICIPATING COMPANY; PROVIDED, HOWEVER,
THAT NEITHER SERVICE AS A MEMBER OF THE BOARD NOR PAYMENT OF A DIRECTOR’S FEE
SHALL BE SUFFICIENT TO CONSTITUTE EMPLOYMENT.


 


(M)                               “EXCHANGE ACT” MEANS THE U.S. SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(N)                                 “FAIR MARKET VALUE” MEANS, AS OF ANY DATE,
THE VALUE OF A SHARE OF STOCK OR OTHER PROPERTY AS DETERMINED BY THE COMMITTEE,
IN ITS DISCRETION, OR BY THE COMPANY, IN ITS DISCRETION, IF SUCH DETERMINATION
IS EXPRESSLY ALLOCATED TO THE COMPANY HEREIN, SUBJECT TO THE FOLLOWING:


 

(I)                                     IF, ON SUCH DATE, THE STOCK IS LISTED ON
A NATIONAL OR REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET
VALUE OF A SHARE OF STOCK SHALL BE THE CLOSING PRICE OF A SHARE OF STOCK (OR THE
MEAN OF THE CLOSING BID AND ASKED PRICES OF A SHARE OF STOCK IF THE STOCK IS SO
QUOTED INSTEAD) AS QUOTED ON THE NASDAQ NATIONAL MARKET, THE NASDAQ SMALLCAP
MARKET OR SUCH OTHER NATIONAL OR REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM
CONSTITUTING THE PRIMARY MARKET FOR THE STOCK, AS REPORTED ON WWW.NASDAQ.COM OR
SUCH OTHER SOURCE AS THE COMPANY DEEMS RELIABLE.  IF THE RELEVANT DATE DOES NOT
FALL ON A DAY ON WHICH THE STOCK HAS TRADED ON SUCH SECURITIES EXCHANGE OR
MARKET SYSTEM, THE DATE ON WHICH THE FAIR MARKET VALUE SHALL BE ESTABLISHED
SHALL BE THE LAST DAY ON WHICH THE STOCK WAS SO TRADED PRIOR TO THE RELEVANT
DATE, OR SUCH OTHER APPROPRIATE DAY AS SHALL BE DETERMINED BY THE COMMITTEE, IN
ITS DISCRETION.

 

IF, ON SUCH DATE, THE STOCK IS NOT LISTED ON A NATIONAL OR REGIONAL SECURITIES
EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE OF STOCK SHALL BE AS
DETERMINED BY THE COMMITTEE IN GOOD FAITH WITHOUT REGARD TO ANY RESTRICTION
OTHER THAN A RESTRICTION WHICH, BY ITS TERMS, WILL NEVER LAPSE.

 


(O)                                 “OFFICER” MEANS ANY PERSON DESIGNATED BY THE
BOARD AS AN OFFICER OF THE COMPANY.


 


(P)                                 “OPTION EXPIRATION DATE” MEANS THE DATE
SEVEN (7) YEARS AFTER THE DATE OF OPTION GRANT.


 


(Q)                                 “PARENT CORPORATION” MEANS ANY PRESENT OR
FUTURE “PARENT CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(E) OF THE
CODE.


 


(R)                                    “PARTICIPATING COMPANY” MEANS THE COMPANY
OR ANY PARENT CORPORATION, SUBSIDIARY CORPORATION OR AFFILIATE.


 


(S)                                  “PARTICIPATING COMPANY GROUP” MEANS, AT ANY
POINT IN TIME, ALL CORPORATIONS COLLECTIVELY WHICH ARE THEN PARTICIPATING
COMPANIES.

 

2

--------------------------------------------------------------------------------


 


(T)                                    “SECURITIES ACT” MEANS THE U.S.
SECURITIES ACT OF 1933, AS AMENDED.


 


(U)                                 “SERVICE” MEANS THE PARTICIPANT’S EMPLOYMENT
WITH THE PARTICIPATING COMPANY GROUP.  THE PARTICIPANT’S SERVICE SHALL BE DEEMED
TO HAVE TERMINATED IF THE PARTICIPANT CEASES TO RENDER SERVICE TO THE
PARTICIPATING COMPANY GROUP AS AN EMPLOYEE.  HOWEVER, THE PARTICIPANT’S SERVICE
SHALL NOT BE DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A CHANGE IN THE
PARTICIPATING COMPANY FOR WHICH THE PARTICIPANT RENDERS SERVICE, PROVIDED THAT
THERE IS NO INTERRUPTION OR TERMINATION OF THE PARTICIPANT’S SERVICE. 
FURTHERMORE, THE PARTICIPANT’S SERVICE WITH THE PARTICIPATING COMPANY GROUP
SHALL NOT BE DEEMED TO HAVE TERMINATED IF THE PARTICIPANT TAKES ANY BONA FIDE
LEAVE OF ABSENCE APPROVED BY THE COMPANY OF NINETY (90) DAYS OR LESS.  IN THE
EVENT OF A LEAVE IN EXCESS OF NINETY (90) DAYS, THE PARTICIPANT’S SERVICE SHALL
BE DEEMED TO TERMINATE ON THE NINETY-FIRST (91ST) DAY OF THE LEAVE UNLESS THE
PARTICIPANT’S RIGHT TO RETURN TO SERVICE WITH THE PARTICIPATING COMPANY GROUP IS
GUARANTEED BY STATUTE OR CONTRACT.  NOTWITHSTANDING THE FOREGOING, UNLESS
OTHERWISE DESIGNATED BY THE COMPANY OR REQUIRED BY LAW, A LEAVE OF ABSENCE SHALL
NOT BE TREATED AS SERVICE FOR PURPOSES OF DETERMINING VESTING UNDER THE
PARTICIPANT’S OPTION AGREEMENT.  THE PARTICIPANT’S SERVICE SHALL BE DEEMED TO
HAVE TERMINATED EITHER UPON AN ACTUAL TERMINATION OF SERVICE OR UPON THE
CORPORATION FOR WHICH THE PARTICIPANT PERFORMS SERVICE CEASING TO BE A
PARTICIPATING COMPANY.  SUBJECT TO THE FOREGOING, THE COMPANY, IN ITS
DISCRETION, SHALL DETERMINE WHETHER THE PARTICIPANT’S SERVICE HAS TERMINATED AND
THE EFFECTIVE DATE OF SUCH TERMINATION.


 


(V)                                 “STOCK” MEANS THE COMMON STOCK OF THE
COMPANY, AS ADJUSTED FROM TIME TO TIME IN ACCORDANCE WITH SECTION 10.


 


(W)                               “SUBSIDIARY CORPORATION” MEANS ANY PRESENT OR
FUTURE “SUBSIDIARY CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(F) OF
THE CODE.


 


(X)                                   “SUPERSEDING AGREEMENT” MEANS THE ADOBE
SYSTEMS INCORPORATED EXECUTIVE SEVERANCE PLAN IN THE EVENT OF A CHANGE IN
CONTROL OR ANY SUCCESSOR PLAN OR AGREEMENT IN WHICH THE PARTICIPANT IS A
PARTICIPANT OR TO WHICH THE PARTICIPANT IS A PARTY (IN EACH SUCH INSTANCE, THE
“SEVERANCE PLAN”), OR ANY AGREEMENT TO WHICH THE PARTICIPANT IS A PARTY WHICH,
BY ITS EXISTENCE ALONE, PREVENTS THE PARTICIPANT FROM BEING ELIGIBLE TO
PARTICIPATE IN THE SEVERANCE PLAN.  THE TERMS AND CONDITIONS OF ANY SUCH
SUPERSEDING AGREEMENT SHALL, NOTWITHSTANDING ANY PROVISION OF THIS OPTION
AGREEMENT TO THE CONTRARY, SUPERSEDE ANY INCONSISTENT TERM OR CONDITION SET
FORTH IN THIS OPTION AGREEMENT TO THE EXTENT INTENDED BY SUCH SUPERSEDING
AGREEMENT.


 


1.2                                 CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED
HEREIN ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF ANY PROVISION OF THIS OPTION AGREEMENT.  EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL
SHALL INCLUDE THE SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE
EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.


 


2.                                       TAX STATUS OF OPTION.


 

This Option is intended to be a nonstatutory stock option and shall not be
treated as an incentive stock option within the meaning of Section 422(b) of the
Code.

 


3.                                       ADMINISTRATION.


 

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee.  All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option.  Any Officer
shall have the authority to act on behalf of the Company with respect to any
matter, right, obligation, or election which is the responsibility of or which
is allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 

3

--------------------------------------------------------------------------------


 


4.                                       EXERCISE OF THE OPTION.


 


4.1                                 RIGHT TO EXERCISE.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, THE OPTION SHALL BE EXERCISABLE ON AND AFTER THE INITIAL
VESTING DATE AND PRIOR TO THE TERMINATION OF THE OPTION (AS PROVIDED IN
SECTION 7) IN AN AMOUNT NOT TO EXCEED THE NUMBER OF VESTED SHARES LESS THE
NUMBER OF SHARES PREVIOUSLY ACQUIRED UPON EXERCISE OF THE OPTION.  IN NO EVENT
SHALL THE OPTION BE EXERCISABLE FOR MORE SHARES THAN THE NUMBER OF OPTION
SHARES.


 


4.2                                 METHOD OF EXERCISE.  EXERCISE OF THE OPTION
SHALL BE BY MEANS OF ELECTRONIC NOTICE IN A FORM AUTHORIZED BY THE COMPANY,
WHICH SHALL BE DIGITALLY SIGNED OR AUTHENTICATED BY THE PARTICIPANT IN SUCH
MANNER AS REQUIRED BY THE NOTICE AND TRANSMITTED TO THE EQUITY COMPENSATION
DEPARTMENT OF THE COMPANY OR OTHER AUTHORIZED REPRESENTATIVE OF THE COMPANY
(INCLUDING A THIRD-PARTY ADMINISTRATOR DESIGNATED BY THE COMPANY).  IN THE EVENT
THAT THE PARTICIPANT IS NOT AUTHORIZED OR IS UNABLE TO PROVIDE ELECTRONIC NOTICE
OF EXERCISE, THE OPTION SHALL BE EXERCISED BY WRITTEN NOTICE TO THE COMPANY,
WHICH SHALL BE SIGNED BY THE PARTICIPANT AND DELIVERED IN PERSON, BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, BY CONFIRMED FACSIMILE
TRANSMISSION, OR BY SUCH OTHER MEANS AS THE COMPANY MAY PERMIT, TO THE EQUITY
COMPENSATION DEPARTMENT OF THE COMPANY, OR OTHER AUTHORIZED REPRESENTATIVE OF
THE COMPANY (INCLUDING A THIRD-PARTY ADMINISTRATOR DESIGNATED BY THE COMPANY). 
EACH SUCH NOTICE, WHETHER ELECTRONIC OR WRITTEN, MUST STATE THE PARTICIPANT’S
ELECTION TO EXERCISE THE OPTION, THE NUMBER OF WHOLE SHARES OF STOCK FOR WHICH
THE OPTION IS BEING EXERCISED AND SUCH OTHER REPRESENTATIONS AND AGREEMENTS AS
TO THE PARTICIPANT’S INVESTMENT INTENT WITH RESPECT TO SUCH SHARES AS MAY BE
REQUIRED PURSUANT TO THE PROVISIONS OF THIS OPTION AGREEMENT.  FURTHER, EACH
SUCH NOTICE MUST BE RECEIVED BY THE COMPANY PRIOR TO THE TERMINATION OF THE
OPTION AS SET FORTH IN SECTION 7 AND MUST BE ACCOMPANIED BY FULL PAYMENT OF THE
AGGREGATE EXERCISE PRICE FOR THE NUMBER OF SHARES OF STOCK BEING PURCHASED.  THE
OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY THE COMPANY OF SUCH
ELECTRONIC OR WRITTEN NOTICE AND THE AGGREGATE EXERCISE PRICE.


 


4.3                                 PAYMENT OF EXERCISE PRICE.


 


(A)                                  FORMS OF CONSIDERATION AUTHORIZED.  EXCEPT
AS OTHERWISE PROVIDED BELOW, PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE
NUMBER OF SHARES OF STOCK FOR WHICH THE OPTION IS BEING EXERCISED SHALL BE MADE
(I) IN CASH, BY CHECK OR BY CASH EQUIVALENT OR (II) BY MEANS OF A CASHLESS
EXERCISE, AS DEFINED IN SECTION 4.3(B).


 


(B)                                 CASHLESS EXERCISE.  A “CASHLESS EXERCISE”
MEANS THE DELIVERY OF A PROPERLY EXECUTED NOTICE OF EXERCISE TOGETHER WITH
IRREVOCABLE INSTRUCTIONS TO A BROKER IN A FORM ACCEPTABLE TO THE COMPANY
PROVIDING FOR THE ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A SALE OR LOAN
WITH RESPECT TO SOME OR ALL OF THE SHARES BEING ACQUIRED UPON THE EXERCISE OF
THE OPTION PURSUANT TO A PROGRAM OR PROCEDURE APPROVED BY THE COMPANY
(INCLUDING, WITHOUT LIMITATION, THROUGH AN EXERCISE COMPLYING WITH THE
PROVISIONS OF REGULATION T AS PROMULGATED FROM TIME TO TIME BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM).  THE COMPANY RESERVES, AT ANY AND ALL
TIMES, THE RIGHT, IN THE COMPANY’S SOLE AND ABSOLUTE DISCRETION, TO ESTABLISH,
DECLINE TO APPROVE OR TERMINATE ANY SUCH PROGRAM OR PROCEDURE, INCLUDING WITH
RESPECT TO THE PARTICIPANT NOTWITHSTANDING THAT SUCH PROGRAM OR PROCEDURES MAY
BE AVAILABLE TO OTHERS.


 


4.4                                 TAX WITHHOLDING.  REGARDLESS OF ANY ACTION
TAKEN BY THE PARTICIPATING COMPANY GROUP WITH RESPECT TO ANY OR ALL INCOME TAX,
SOCIAL INSURANCE, PAYROLL TAX, PAYMENT ON ACCOUNT OR OTHER TAX-RELATED
WITHHOLDING (“TAX-RELATED ITEMS”), THE PARTICIPANT ACKNOWLEDGES THAT THE
ULTIMATE LIABILITY FOR ALL TAX-RELATED ITEMS LEGALLY DUE BY THE PARTICIPANT IS
AND REMAINS THE PARTICIPANT’S RESPONSIBILITY AND THAT THE PARTICIPATING COMPANY
GROUP (I) MAKES NO REPRESENTATIONS OR UNDERTAKINGS REGARDING THE TREATMENT OF
ANY TAX-RELATED ITEMS IN CONNECTION WITH ANY ASPECT OF THE OPTION, INCLUDING THE
GRANT, VESTING OR EXERCISE OF THE OPTION, THE SUBSEQUENT SALE OF SHARES ACQUIRED
PURSUANT TO SUCH EXERCISE, OR THE RECEIPT OF ANY DIVIDENDS AND (II) DOES NOT
COMMIT TO STRUCTURE THE TERMS OF THE GRANT OR ANY OTHER ASPECT OF THE OPTION TO
REDUCE OR ELIMINATE THE PARTICIPANT’S LIABILITY FOR TAX-RELATED ITEMS.  AT THE
TIME OF EXERCISE OF THE OPTION, THE PARTICIPANT SHALL PAY OR MAKE ADEQUATE
ARRANGEMENTS SATISFACTORY TO THE PARTICIPATING COMPANY GROUP TO SATISFY ALL
WITHHOLDING OBLIGATIONS OF THE PARTICIPATING COMPANY GROUP.  IN THIS REGARD, AT
THE TIME THE OPTION IS EXERCISED, IN WHOLE OR IN PART, OR AT ANY TIME THEREAFTER
AS REQUESTED BY THE COMPANY, THE PARTICIPANT HEREBY AUTHORIZES WITHHOLDING OF
ALL APPLICABLE TAX-RELATED ITEMS FROM PAYROLL AND ANY OTHER AMOUNTS PAYABLE TO
THE PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE PROVISION FOR WITHHOLDING
OF ALL APPLICABLE TAX RELATED ITEMS BY THE PARTICIPATING COMPANY GROUP, IF ANY,
WHICH ARISE IN CONNECTION WITH THE OPTION.  ALTERNATIVELY, OR IN ADDITION, IF
PERMISSIBLE UNDER APPLICABLE LAW, THE PARTICIPATING COMPANY GROUP MAY (I) SELL
OR ARRANGE FOR THE SALE OF SHARES ACQUIRED BY THE PARTICIPANT TO MEET THE
WITHHOLDING OBLIGATION OF TAX-RELATED

 

4

--------------------------------------------------------------------------------


 


ITEMS AND/OR (II) WITHHOLD IN SHARES, PROVIDED THAT ONLY THE AMOUNT OF SHARES
NECESSARY TO SATISFY THE MINIMUM WITHHOLDING AMOUNT ARE WITHHELD.  FINALLY, THE
PARTICIPANT SHALL PAY TO THE PARTICIPATING COMPANY GROUP ANY AMOUNT OF THE
TAX-RELATED ITEMS THAT THE PARTICIPATING COMPANY GROUP MAY BE REQUIRED TO
WITHHOLD AS A RESULT OF THE PARTICIPANT’S PARTICIPATION IN THE PLAN THAT CANNOT
BE SATISFIED BY THE MEANS PREVIOUSLY DESCRIBED.  THE COMPANY SHALL HAVE NO
OBLIGATION TO PROCESS THE EXERCISE OF THE OPTION OR TO DELIVER SHARES OF STOCK
UNTIL THE OBLIGATIONS IN CONNECTION WITH THE TAX-RELATED ITEMS AS DESCRIBED IN
THIS SECTION HAVE BEEN SATISFIED BY THE PARTICIPANT.


 


4.5                                 BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE
REGISTRATION.  THE PARTICIPANT HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE
DISCRETION, TO DEPOSIT FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH
WHICH THE PARTICIPANT HAS AN ACCOUNT RELATIONSHIP OF WHICH THE COMPANY HAS
NOTICE ANY OR ALL SHARES ACQUIRED BY THE PARTICIPANT PURSUANT TO THE EXERCISE OF
THE OPTION.  EXCEPT AS PROVIDED BY THE PRECEDING SENTENCE, A CERTIFICATE FOR THE
SHARES AS TO WHICH THE OPTION IS EXERCISED SHALL BE REGISTERED IN THE NAME OF
THE PARTICIPANT, OR, IF APPLICABLE, IN THE NAMES OF THE HEIRS OF THE
PARTICIPANT.


 


4.6                                 RESTRICTIONS ON GRANT OF THE OPTION AND
ISSUANCE OF SHARES.  THE GRANT OF THE OPTION AND THE ISSUANCE OF SHARES OF STOCK
UPON EXERCISE OF THE OPTION SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF FEDERAL, STATE OR FOREIGN LAW WITH RESPECT TO SUCH SECURITIES. 
THE OPTION MAY NOT BE EXERCISED IF THE ISSUANCE OF SHARES OF STOCK UPON EXERCISE
WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL, STATE OR FOREIGN
SECURITIES LAWS OR OTHER LAW OR REGULATIONS OR THE REQUIREMENTS OF ANY STOCK
EXCHANGE OR MARKET SYSTEM UPON WHICH THE STOCK MAY THEN BE LISTED.  IN ADDITION,
THE OPTION MAY NOT BE EXERCISED UNLESS (I) A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT SHALL AT THE TIME OF EXERCISE OF THE OPTION BE IN EFFECT WITH
RESPECT TO THE SHARES ISSUABLE UPON EXERCISE OF THE OPTION OR (II) IN THE
OPINION OF LEGAL COUNSEL TO THE COMPANY, THE SHARES ISSUABLE UPON EXERCISE OF
THE OPTION MAY BE ISSUED IN ACCORDANCE WITH THE TERMS OF AN APPLICABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  THE PARTICIPANT IS
CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS
ARE SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE
OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  THE INABILITY OF THE
COMPANY TO OBTAIN FROM ANY REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF
ANY, DEEMED BY THE COMPANY’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL
ISSUANCE AND SALE OF ANY SHARES SUBJECT TO THE OPTION SHALL RELIEVE THE COMPANY
OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO
WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO
THE EXERCISE OF THE OPTION, THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY
ANY QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE
WITH ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY REPRESENTATION OR WARRANTY
WITH RESPECT THERETO AS MAY BE REQUESTED BY THE COMPANY.


 


4.7                                 FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE FRACTIONAL SHARES UPON THE EXERCISE OF THE OPTION.


 


5.                                       NONTRANSFERABILITY OF THE OPTION.


 

The Option may be exercised during the lifetime of the Participant only by the
Participant or the Participant’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution.  Following the death of the Participant, the Option, to the
extent provided in Section 8, may be exercised by the Participant’s legal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

 


6.                                       NATURE OF OPTION.


 

In accepting the Option, the Participant acknowledges that:

 


6.1                                 THE PLAN IS ESTABLISHED VOLUNTARILY BY THE
COMPANY; IT IS DISCRETIONARY IN NATURE AND IT MAY BE MODIFIED, AMENDED,
SUSPENDED OR TERMINATED BY THE COMPANY AT ANY TIME, UNLESS OTHERWISE PROVIDED IN
THE PLAN AND THIS OPTION AGREEMENT;


 


6.2                                 THE GRANT OF THE OPTION IS VOLUNTARY AND
OCCASIONAL AND DOES NOT CREATE ANY CONTRACTUAL OR OTHER RIGHT TO RECEIVE FUTURE
GRANTS OF OPTIONS, OR BENEFITS IN LIEU OF OPTIONS, EVEN IF OPTIONS HAVE BEEN
GRANTED REPEATEDLY IN THE PAST;

 

5

--------------------------------------------------------------------------------


 


6.3                                 ALL DECISIONS WITH RESPECT TO FUTURE OPTION
GRANTS, IF ANY, WILL BE AT THE SOLE DISCRETION OF THE COMPANY;


 


6.4                                 THE PARTICIPANT’S PARTICIPATION IN THE PLAN
SHALL NOT CREATE A RIGHT TO FURTHER EMPLOYMENT WITH THE PARTICIPATING COMPANY
GROUP AND SHALL NOT INTERFERE WITH ANY ABILITY OF THE PARTICIPATING COMPANY
GROUP TO TERMINATE THE PARTICIPANT’S EMPLOYMENT RELATIONSHIP AT ANY TIME WITH OR
WITHOUT CAUSE;


 


6.5                                 THE PARTICIPANT IS VOLUNTARILY PARTICIPATING
IN THE PLAN;


 


6.6                                 THE OPTION IS NOT PART OF NORMAL OR EXPECTED
COMPENSATION OR SALARY FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO,
CALCULATING ANY SEVERANCE, RESIGNATION, TERMINATION, REDUNDANCY, END-OF-SERVICE
PAYMENTS, BONUSES, LONG-SERVICE AWARDS, PENSION OR RETIREMENT BENEFITS OR
SIMILAR PAYMENTS;


 


6.7                                 THE FUTURE VALUE OF THE UNDERLYING SHARES IS
UNKNOWN AND CANNOT BE PREDICTED WITH CERTAINTY;


 


6.8                                 IF THE UNDERLYING SHARES DO NOT INCREASE IN
VALUE, THE OPTION WILL HAVE NO VALUE;


 


6.9                                 IF THE PARTICIPANT EXERCISES THE OPTION AND
OBTAINS SHARES, THE VALUE OF THOSE SHARES ACQUIRED UPON EXERCISE MAY INCREASE OR
DECREASE IN VALUE, EVEN BELOW THE OPTION PRICE; AND


 


6.10                           NO CLAIM OR ENTITLEMENT TO COMPENSATION OR
DAMAGES ARISES FROM TERMINATION OF THE OPTION OR DIMINUTION IN VALUE OF THE
OPTION OR SHARES PURCHASED THROUGH EXERCISE OF THE OPTION RESULTING FROM
TERMINATION OF THE PARTICIPANT’S SERVICE WITH THE PARTICIPATING COMPANY GROUP
(FOR ANY REASON WHETHER OR NOT IN BREACH OF APPLICABLE LABOR LAWS) AND THE
PARTICIPANT IRREVOCABLY RELEASES THE PARTICIPATING COMPANY GROUP FROM ANY SUCH
CLAIM THAT MAY ARISE.  IF, NOTWITHSTANDING THE FOREGOING, ANY SUCH CLAIM IS
FOUND BY A COURT OF COMPETENT JURISDICTION TO HAVE ARISEN THEN, BY SIGNING THIS
OPTION AGREEMENT, YOU SHALL BE DEEMED IRREVOCABLY TO HAVE WAIVED YOUR
ENTITLEMENT TO PURSUE SUCH A CLAIM.


 


7.                                       TERMINATION OF THE OPTION.


 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the Option Expiration Date, (b) the last date for exercising the
Option following termination of the Participant’s Service as described in
Section 8, or (c) a Change in Control to the extent provided in Section 9.

 


8.                                       EFFECT OF TERMINATION OF SERVICE.


 


8.1                                 OPTION EXERCISABILITY.


 


(A)                                  NORMAL RETIREMENT.  IF THE PARTICIPANT’S
SERVICE TERMINATES AT OR AFTER THE NORMAL RETIREMENT AGE SIXTY-FIVE (65) YEARS
(“NORMAL RETIREMENT”), THEN (I) THE OPTION, TO THE EXTENT UNEXERCISED AND
EXERCISABLE ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE
EXERCISED BY THE PARTICIPANT AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE (12)
MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY
EVENT NO LATER THAN THE OPTION EXPIRATION DATE, AND (II) SOLELY FOR THE PURPOSE
OF COMPUTING THE VESTED PERCENTAGE, THE PARTICIPANT WILL BE GIVEN CREDIT FOR AN
ADDITIONAL TWELVE (12) MONTHS OF CONTINUOUS SERVICE; PROVIDED, HOWEVER, THAT IN
NO EVENT SHALL THE VESTED PERCENTAGE EXCEED 100%.


 


(B)                                 EARLY RETIREMENT.  IF THE PARTICIPANT’S
SERVICE TERMINATES BY REASON OF THE EARLY RETIREMENT OF THE PARTICIPANT PURSUANT
TO AN EARLY RETIREMENT PROGRAM ESTABLISHED BY THE PARTICIPATING COMPANY TO WHICH
THE PARTICIPANT RENDERS SERVICE (“EARLY RETIREMENT”), THEN (I) THE OPTION, TO
THE EXTENT UNEXERCISED AND EXERCISABLE ON THE DATE ON WHICH THE PARTICIPANT’S
SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT AT ANY TIME PRIOR TO THE
EXPIRATION OF THREE (3) MONTHS (OR SUCH LONGER PERIOD AS SHALL BE ESTABLISHED
PURSUANT TO SUCH EARLY RETIREMENT PROGRAM) AFTER THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT NO LATER THAN THE OPTION
EXPIRATION DATE, AND (II) SOLELY FOR THE PURPOSE OF COMPUTING THE VESTED
PERCENTAGE, THE PARTICIPANT WILL BE GIVEN CREDIT FOR SUCH ADDITIONAL MONTHS OF
CONTINUOUS SERVICE, IF ANY, AS SHALL BE ESTABLISHED PURSUANT TO THE EARLY
RETIREMENT PROGRAM; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE VESTED
PERCENTAGE EXCEED 100%.

 

6

--------------------------------------------------------------------------------


 


(C)                                  DISABILITY.  IF THE PARTICIPANT’S SERVICE
TERMINATES BECAUSE OF THE DISABILITY OF THE PARTICIPANT, THEN (I) THE OPTION, TO
THE EXTENT UNEXERCISED AND EXERCISABLE ON THE DATE ON WHICH THE PARTICIPANT’S
SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT (OR THE PARTICIPANT’S
GUARDIAN OR LEGAL REPRESENTATIVE) AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE
(12) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN
ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE, AND (II) SOLELY FOR THE
PURPOSE OF COMPUTING THE VESTED PERCENTAGE, THE PARTICIPANT WILL BE GIVEN CREDIT
FOR AN ADDITIONAL TWELVE (12) MONTHS OF CONTINUOUS SERVICE; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL THE VESTED PERCENTAGE EXCEED 100%.


 


(D)                                 DEATH.  IF THE PARTICIPANT’S SERVICE
TERMINATES BECAUSE OF THE DEATH OF THE PARTICIPANT, THEN (I) THE OPTION, TO THE
EXTENT UNEXERCISED AND EXERCISABLE ON THE DATE ON WHICH THE PARTICIPANT’S
SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT’S LEGAL REPRESENTATIVE
OR OTHER PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY REASON OF THE
PARTICIPANT’S DEATH AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE (12) MONTHS
AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT
NO LATER THAN THE OPTION EXPIRATION DATE, AND (II) SOLELY FOR THE PURPOSE OF
COMPUTING THE VESTED PERCENTAGE, THE PARTICIPANT WILL BE GIVEN CREDIT FOR AN
ADDITIONAL TWELVE (12) MONTHS OF CONTINUOUS SERVICE; PROVIDED, HOWEVER, THAT IN
NO EVENT SHALL THE VESTED PERCENTAGE EXCEED 100%.  THE PARTICIPANT’S SERVICE
SHALL BE DEEMED TO HAVE TERMINATED ON ACCOUNT OF DEATH IF THE PARTICIPANT DIES
WITHIN THREE (3) MONTHS AFTER THE PARTICIPANT’S TERMINATION OF SERVICE.


 


(E)                                  TERMINATION AFTER CHANGE IN CONTROL.  IF
THE PARTICIPANT’S SERVICE CEASES AS A RESULT OF TERMINATION AFTER CHANGE IN
CONTROL (AS DEFINED BELOW), THEN (I) THE OPTION, TO THE EXTENT UNEXERCISED AND
EXERCISABLE ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE
EXERCISED BY THE PARTICIPANT (OR THE PARTICIPANT’S GUARDIAN OR LEGAL
REPRESENTATIVE) AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE (12) MONTHS AFTER
THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT NO
LATER THAN THE OPTION EXPIRATION DATE, AND (II) SOLELY FOR THE PURPOSE OF
COMPUTING THE VESTED PERCENTAGE, THE PARTICIPANT WILL BE GIVEN CREDIT FOR AN
ADDITIONAL TWELVE (12) MONTHS OF CONTINUOUS SERVICE; PROVIDED, HOWEVER, THAT IN
NO EVENT SHALL THE VESTED PERCENTAGE EXCEED 100%.


 


(F)                                    OTHER TERMINATION OF SERVICE.  IF THE
PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON, EXCEPT NORMAL RETIREMENT, EARLY
RETIREMENT, DISABILITY, DEATH OR TERMINATION AFTER CHANGE IN CONTROL, THE
OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE BY THE PARTICIPANT ON THE DATE
ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE
PARTICIPANT AT ANY TIME PRIOR TO THE EXPIRATION OF THREE (3) MONTHS (OR SUCH
OTHER LONGER PERIOD OF TIME AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION)
AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT
NO LATER THAN THE OPTION EXPIRATION DATE.


 


8.2                                 EXTENSION IF EXERCISE PREVENTED BY LAW. 
NOTWITHSTANDING THE FOREGOING, IF THE EXERCISE OF THE OPTION WITHIN THE
APPLICABLE TIME PERIODS SET FORTH IN SECTION 8.1 IS PREVENTED BY THE PROVISIONS
OF SECTION 4.6, THE OPTION SHALL REMAIN EXERCISABLE UNTIL THREE (3) MONTHS AFTER
THE DATE THE PARTICIPANT IS NOTIFIED BY THE COMPANY THAT THE OPTION IS
EXERCISABLE, BUT IN ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE.


 


8.3                                 EXTENSION IF PARTICIPANT SUBJECT TO
SECTION 16(B).  NOTWITHSTANDING THE FOREGOING, IF A SALE WITHIN THE APPLICABLE
TIME PERIODS SET FORTH IN SECTION 8.1 OF SHARES ACQUIRED UPON THE EXERCISE OF
THE OPTION WOULD SUBJECT THE PARTICIPANT TO SUIT UNDER SECTION 16(B) OF THE
EXCHANGE ACT, THE OPTION SHALL REMAIN EXERCISABLE UNTIL THE EARLIEST TO OCCUR OF
(I) THE TENTH (10TH) DAY FOLLOWING THE DATE ON WHICH A SALE OF SUCH SHARES BY
THE PARTICIPANT WOULD NO LONGER BE SUBJECT TO SUCH SUIT, (II) THE ONE HUNDRED
AND NINETIETH (190TH) DAY AFTER THE PARTICIPANT’S TERMINATION OF SERVICE, OR
(III) THE OPTION EXPIRATION DATE.


 


8.4                                 TERMINATION FOR CAUSE.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS OPTION AGREEMENT, IF THE PARTICIPANT’S SERVICE IS
TERMINATED FOR CAUSE (AS DEFINED BELOW), THE OPTION SHALL TERMINATE AND CEASE TO
BE EXERCISABLE ON THE EFFECTIVE DATE OF SUCH TERMINATION OF SERVICE.


 


8.5                                 CERTAIN DEFINITIONS.


 


(A)                                  “TERMINATION AFTER CHANGE IN CONTROL” SHALL
MEAN EITHER OF THE FOLLOWING EVENTS OCCURRING WITHIN TWELVE (12) MONTHS AFTER A
CHANGE IN CONTROL:


 

(I)                                     TERMINATION BY THE PARTICIPATING COMPANY
GROUP OF THE PARTICIPANT’S SERVICE FOR ANY REASON OTHER THAN FOR CAUSE (AS
DEFINED BELOW); OR

 

7

--------------------------------------------------------------------------------


 

(II)                                  THE PARTICIPANT’S RESIGNATION FOR GOOD
REASON (AS DEFINED BELOW) FROM ALL CAPACITIES IN WHICH THE PARTICIPANT IS THEN
RENDERING SERVICE WITHIN A REASONABLE PERIOD OF TIME FOLLOWING THE EVENT
CONSTITUTING GOOD REASON.

 

(III)                               NOTWITHSTANDING ANY PROVISION HEREIN TO THE
CONTRARY, TERMINATION AFTER CHANGE IN CONTROL SHALL NOT INCLUDE ANY TERMINATION
OF THE PARTICIPANT’S SERVICE WHICH (1) IS FOR CAUSE (AS DEFINED BELOW); (2) IS A
RESULT OF THE PARTICIPANT’S NORMAL RETIREMENT, EARLY RETIREMENT, DEATH OR
DISABILITY; (3) IS A RESULT OF THE PARTICIPANT’S VOLUNTARY TERMINATION OF
SERVICE OTHER THAN FOR GOOD REASON; OR (4) OCCURS PRIOR TO THE EFFECTIVENESS OF
A CHANGE IN CONTROL.


 


(B)                                 “CAUSE” SHALL MEAN ANY OF THE FOLLOWING:
(I) THE PARTICIPANT’S CONVICTION OF A FELONY; (II) THE PARTICIPANT’S MATERIAL
ACT OF FRAUD, DISHONESTY OR OTHER MALFEASANCE; OR (III) THE PARTICIPANT’S
WILLFUL, IMPROPER DISCLOSURE OF A PARTICIPATING COMPANY’S CONFIDENTIAL OR
PROPRIETARY INFORMATION.


 


(C)                                  “GOOD REASON” SHALL MEAN ANY ONE OR MORE OF
THE FOLLOWING:


 

(I)                                     WITHOUT THE PARTICIPANT’S EXPRESS
WRITTEN CONSENT, THE ASSIGNMENT TO THE PARTICIPANT OF ANY DUTIES, OR ANY
LIMITATION OF THE PARTICIPANT’S RESPONSIBILITIES, SUBSTANTIALLY INCONSISTENT
WITH THE PARTICIPANT’S POSITIONS, DUTIES, RESPONSIBILITIES AND STATUS WITH THE
PARTICIPATING COMPANY GROUP IMMEDIATELY PRIOR TO THE DATE OF THE CHANGE IN
CONTROL;

 

(II)                                  WITHOUT THE PARTICIPANT’S EXPRESS WRITTEN
CONSENT, THE RELOCATION BY MORE THAN 35 MILES OF THE PRINCIPAL PLACE OF THE
PARTICIPANT’S SERVICE IMMEDIATELY PRIOR TO THE DATE OF THE CHANGE IN CONTROL, OR
THE IMPOSITION OF TRAVEL REQUIREMENTS SUBSTANTIALLY MORE DEMANDING OF THE
PARTICIPANT THAN SUCH TRAVEL REQUIREMENTS EXISTING IMMEDIATELY PRIOR TO THE DATE
OF THE CHANGE IN CONTROL;

 

(III)                               ANY FAILURE BY THE PARTICIPATING COMPANY
GROUP TO PAY, OR ANY MATERIAL REDUCTION BY THE PARTICIPATING COMPANY GROUP OF,
(1) THE PARTICIPANT’S BASE SALARY IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF THE
CHANGE IN CONTROL (UNLESS REDUCTIONS COMPARABLE IN AMOUNT, OR PERCENTAGE, AND
DURATION ARE CONCURRENTLY MADE FOR ALL OTHER EMPLOYEES OF THE PARTICIPATING
COMPANY GROUP WITH RESPONSIBILITIES, ORGANIZATIONAL LEVEL AND TITLE COMPARABLE
TO THE PARTICIPANT’S), OR (2) THE PARTICIPANT’S BONUS COMPENSATION, IF ANY, IN
EFFECT IMMEDIATELY PRIOR TO THE DATE OF THE CHANGE IN CONTROL (SUBJECT TO
APPLICABLE PERFORMANCE REQUIREMENTS WITH RESPECT TO THE ACTUAL AMOUNT OF BONUS
COMPENSATION EARNED BY THE PARTICIPANT); OR

 

(IV)                              ANY FAILURE BY THE PARTICIPATING COMPANY GROUP
TO (1) CONTINUE TO PROVIDE THE PARTICIPANT WITH THE OPPORTUNITY TO PARTICIPATE,
ON TERMS NO LESS FAVORABLE THAN THOSE IN EFFECT FOR THE BENEFIT OF ANY EMPLOYEE
OR SERVICE PROVIDER GROUP WHICH CUSTOMARILY INCLUDES A PERSON HOLDING THE
EMPLOYMENT OR SERVICE PROVIDER POSITION OR A COMPARABLE POSITION WITH THE
PARTICIPATING COMPANY GROUP THEN HELD BY THE PARTICIPANT, IN ANY BENEFIT OR
COMPENSATION PLANS AND PROGRAMS, INCLUDING, BUT NOT LIMITED TO, THE
PARTICIPATING COMPANY GROUP’S LIFE, DISABILITY, HEALTH, DENTAL, MEDICAL,
SAVINGS, PROFIT SHARING, STOCK PURCHASE AND RETIREMENT PLANS, IF ANY, IN WHICH
THE PARTICIPANT WAS PARTICIPATING IMMEDIATELY PRIOR TO THE DATE OF THE CHANGE IN
CONTROL, OR THEIR EQUIVALENT, OR (2) PROVIDE THE PARTICIPANT WITH ALL OTHER
FRINGE BENEFITS (OR THEIR EQUIVALENT) FROM TIME TO TIME IN EFFECT FOR THE
BENEFIT OF ANY EMPLOYEE OR SERVICE PROVIDER GROUP WHICH CUSTOMARILY INCLUDES A
PERSON HOLDING THE EMPLOYMENT OR SERVICE PROVIDER POSITION OR A COMPARABLE
POSITION WITH THE PARTICIPATING COMPANY GROUP THEN HELD BY THE PARTICIPANT.

 

8

--------------------------------------------------------------------------------


 


9.                                       CHANGE IN CONTROL.


 


9.1                                 DEFINITIONS.


 


(A)                                  AN “OWNERSHIP CHANGE EVENT” SHALL BE DEEMED
TO HAVE OCCURRED IF ANY OF THE FOLLOWING OCCURS WITH RESPECT TO THE COMPANY:
(I) THE DIRECT OR INDIRECT SALE OR EXCHANGE BY THE STOCKHOLDERS OF THE COMPANY
OF ALL OR SUBSTANTIALLY ALL OF THE VOTING STOCK OF THE COMPANY; (II) A MERGER OR
CONSOLIDATION IN WHICH THE COMPANY IS A PARTY; (III) THE SALE, EXCHANGE, OR
TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (OTHER THAN A
SALE, EXCHANGE OR TRANSFER TO ONE OR MORE SUBSIDIARIES OF THE COMPANY); OR
(IV) A LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


(B)                                 A “CHANGE IN CONTROL” SHALL MEAN AN
OWNERSHIP CHANGE EVENT OR SERIES OF RELATED OWNERSHIP CHANGE EVENTS
(COLLECTIVELY, A “TRANSACTION”) IN WHICH THE STOCKHOLDERS OF THE COMPANY
IMMEDIATELY BEFORE THE TRANSACTION DO NOT RETAIN IMMEDIATELY AFTER THE
TRANSACTION, DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF MORE THAN FIFTY PERCENT
(50%) OF THE TOTAL COMBINED VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF
THE COMPANY OR, IN THE CASE OF AN OWNERSHIP CHANGE EVENT DESCRIBED IN
SECTION 9.1(A)(III), THE ENTITY TO WHICH THE ASSETS OF THE COMPANY WERE
TRANSFERRED.


 


9.2                                 EFFECT OF CHANGE IN CONTROL ON OPTION.  IN
THE EVENT OF A CHANGE IN CONTROL, THE SURVIVING, CONTINUING, SUCCESSOR, OR
PURCHASING ENTITY OR PARENT THEREOF, AS THE CASE MAY BE (THE “ACQUIROR”), MAY,
WITHOUT THE CONSENT OF PARTICIPANT, EITHER ASSUME THE COMPANY’S RIGHTS AND
OBLIGATIONS UNDER OUTSTANDING THE OPTION OR SUBSTITUTE FOR THE OPTION A
SUBSTANTIALLY EQUIVALENT OPTION FOR THE ACQUIROR’S STOCK.  IN THE EVENT THE
ACQUIROR ELECTS NOT TO ASSUME OR SUBSTITUTE FOR THE OPTION IN CONNECTION WITH A
CHANGE IN CONTROL, THE COMMITTEE SHALL PROVIDE THAT ANY UNEXERCISED AND/OR
UNVESTED PORTIONS OF THE OPTION SHALL BE IMMEDIATELY EXERCISABLE AND VESTED IN
FULL AS OF THE DATE THIRTY (30) DAYS PRIOR TO THE DATE OF THE CHANGE IN
CONTROL.  ANY EXERCISE OF THE OPTION THAT WAS PERMISSIBLE SOLELY BY REASON OF
THIS SECTION 9.2 SHALL BE CONDITIONED UPON THE CONSUMMATION OF THE CHANGE IN
CONTROL.  THE OPTION SHALL TERMINATE AND CEASE TO BE OUTSTANDING EFFECTIVE AS OF
THE TIME OF CONSUMMATION OF THE CHANGE IN CONTROL TO THE EXTENT THAT THE OPTION
IS NEITHER ASSUMED BY THE ACQUIROR IN CONNECTION WITH THE CHANGE IN CONTROL NOR
EXERCISED AS OF THE TIME OF CONSUMMATION OF THE CHANGE IN CONTROL.


 


10.                                 ADJUSTMENTS FOR CHANGES IN CAPITAL
STRUCTURE.


 

In the event of any change in the Stock through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares or similar change in the capital
structure of the Company, or in the event of payment of a dividend or
distribution to the stockholders of the Company in a form other than Stock
(excepting normal cash dividends) that has a material effect on the Fair Market
Value of shares of Stock, appropriate adjustments shall be made in the number,
Exercise Price and class of shares subject to the Option.  If a majority of the
shares which are of the same class as the shares that are subject to the Option
are exchanged for, converted into, or otherwise become (whether or not pursuant
to an Ownership Change Event) shares of another corporation (the “New Shares”),
the Committee may unilaterally amend the Option to provide that the Option is
exercisable for New Shares.  In the event of any such amendment, the Number of
Option Shares and the Exercise Price shall be adjusted in a fair and equitable
manner, as determined by the Committee, in its discretion.  Notwithstanding the
foregoing, any fractional share resulting from an adjustment pursuant to this
Section 10 shall be rounded down to the nearest whole number, and in no event
may the Exercise Price be decreased to an amount less than the par value, if
any, of the stock subject to the Option. The adjustments determined by the
Committee pursuant to this Section 10 shall be final, binding and conclusive.

 


11.                                 RIGHTS AS A STOCKHOLDER OR EMPLOYEE.


 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 10.  The Participant understands and acknowledges that, except as
otherwise provided in a separate, written employment agreement between a
Participating Company and the Participant, the Participant’s employment is “at
will” and is for no specified term.  Nothing in this Option

 

9

--------------------------------------------------------------------------------


 

Agreement shall confer upon the Participant any right to continue in the Service
of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service as an
Employee at any time.

 


12.                                 MISCELLANEOUS PROVISIONS.


 


12.1                           DESIGNATION OF BENEFICIARY.  SUBJECT TO LOCAL
LAWS AND PROCEDURES, THE PARTICIPANT MAY FILE WITH THE COMPANY A WRITTEN
DESIGNATION OF A BENEFICIARY WHO, IN THE EVENT OF THE DEATH OF THE PARTICIPANT,
SHALL THEREAFTER BE ENTITLED TO EXERCISE THE OPTION TO THE EXTENT THAT IT
REMAINS EXERCISABLE IN ACCORDANCE WITH THIS OPTION AGREEMENT.  EACH DESIGNATION
WILL REVOKE ALL PRIOR DESIGNATIONS BY THE PARTICIPANT, SHALL BE IN A FORM
PRESCRIBED BY THE COMPANY, AND SHALL BE EFFECTIVE ONLY WHEN FILED BY THE
PARTICIPANT IN WRITING WITH THE COMPANY DURING THE PARTICIPANT’S LIFETIME.  IF
THE PARTICIPANT IS MARRIED AND DESIGNATES A BENEFICIARY OTHER THAN THE
PARTICIPANT’S SPOUSE, THE EFFECTIVENESS OF SUCH DESIGNATION MAY BE SUBJECT TO
THE CONSENT OF THE PARTICIPANT’S SPOUSE.  IF THE PARTICIPANT DIES WITHOUT AN
EFFECTIVE DESIGNATION OF A BENEFICIARY WHO IS LIVING AT THE TIME OF THE
PARTICIPANT’S DEATH, THE OPTION MAY BE EXERCISED BY THE PARTICIPANT’S LEGAL
REPRESENTATIVE TO THE EXTENT THAT IT REMAINS EXERCISABLE IN ACCORDANCE WITH THIS
OPTION AGREEMENT.  IF THE DESIGNATED BENEFICIARY SURVIVES THE PARTICIPANT BUT
DIES BEFORE EXERCISING THE OPTION TO THE FULL EXTENT THAT IT REMAINS EXERCISABLE
IN ACCORDANCE WITH THIS OPTION AGREEMENT, THEN THE OPTION SHALL BE EXERCISABLE
BY THE LEGAL REPRESENTATIVE OF SUCH DECEASED DESIGNATED BENEFICIARY TO THE
EXTENT THAT IT REMAINS EXERCISABLE IN ACCORDANCE WITH THIS OPTION AGREEMENT. 
THE DETERMINATION OF THE COMPANY AS TO WHICH PERSON, IF ANY, QUALIFIES AS A
DESIGNATED BENEFICIARY SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL PERSONS.


 


12.2                           BINDING EFFECT.  THIS OPTION AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


 


12.3                           TERMINATION OR AMENDMENT.  THE COMMITTEE MAY
TERMINATE OR AMEND THE PLAN OR THE OPTION AT ANY TIME; PROVIDED, HOWEVER, THAT
EXCEPT AS PROVIDED IN SECTION 9.2 IN CONNECTION WITH A CHANGE IN CONTROL, NO
SUCH TERMINATION OR AMENDMENT MAY ADVERSELY AFFECT THE OPTION OR ANY UNEXERCISED
PORTION HEREOF WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR
AMENDMENT IS NECESSARY TO COMPLY WITH ANY APPLICABLE LAW OR GOVERNMENT
REGULATION.  NO AMENDMENT OR ADDITION TO THIS OPTION AGREEMENT SHALL BE
EFFECTIVE UNLESS IN WRITING.


 


12.4                           DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT
RELATING TO PARTICIPATING IN THE PLAN AND/OR NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN
(EXCEPT TO THE EXTENT THAT THIS OPTION AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY
UPON ACTUAL RECEIPT OF SUCH NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY,
OR UPON DEPOSIT IN THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY REGISTERED
OR CERTIFIED MAIL, WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY
AT THE E-MAIL ADDRESS, IF ANY, PROVIDED FOR THE PARTICIPANT BY A PARTICIPATING
COMPANY OR AT THE ADDRESS SHOWN BELOW THAT PARTY’S SIGNATURE TO THIS OPTION
AGREEMENT OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING FROM
TIME TO TIME TO THE OTHER PARTY.


 


(A)                                  DESCRIPTION OF ELECTRONIC DELIVERY.  THE
PLAN DOCUMENTS, WHICH MAY INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN
PROSPECTUS, THIS OPTION AGREEMENT AND U.S. FINANCIAL REPORTS OF THE COMPANY, MAY
BE DELIVERED TO THE PARTICIPANT ELECTRONICALLY.  IN ADDITION, THE PARTICIPANT
MAY DELIVER ELECTRONICALLY THE NOTICE CALLED FOR BY SECTION 4.2 (THE “NOTICE OF
EXERCISE”) TO THE COMPANY OR TO SUCH THIRD PARTY INVOLVED IN ADMINISTERING THE
PLAN AS THE COMPANY MAY DESIGNATE FROM TIME TO TIME.  SUCH MEANS OF DELIVERY MAY
INCLUDE BUT DO NOT NECESSARILY INCLUDE THE DELIVERY OF A LINK TO A COMPANY
INTRANET OR THE INTERNET SITE OF A THIRD PARTY INVOLVED IN ADMINISTERING THE
PLAN, THE DELIVERY OF THE DOCUMENT VIA E-MAIL OR SUCH OTHER DELIVERY DETERMINED
AT THE COMMITTEE’S DISCRETION.


 


(B)                                 CONSENT TO ELECTRONIC DELIVERY.  THE
PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT HAS READ SECTION 12.4 OF THIS
OPTION AGREEMENT AND CONSENTS TO THE ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS
AND THE DELIVERY OF THE NOTICE OF EXERCISE, AS DESCRIBED IN SECTION 12.4(A) OF
THIS OPTION AGREEMENT.  THE PARTICIPANT ACKNOWLEDGES THAT HE OR SHE MAY RECEIVE
FROM THE COMPANY A PAPER COPY OF ANY DOCUMENTS DELIVERED ELECTRONICALLY AT NO
COST IF THE PARTICIPANT CONTACTS THE COMPANY BY TELEPHONE, THROUGH A POSTAL
SERVICE OR ELECTRONIC MAIL AT EQUITY@ADOBE.COM.  THE PARTICIPANT FURTHER
ACKNOWLEDGES THAT THE PARTICIPANT WILL BE PROVIDED WITH A PAPER COPY OF ANY
DOCUMENTS DELIVERED ELECTRONICALLY IF ELECTRONIC DELIVERY FAILS; SIMILARLY, THE
PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT MUST PROVIDE THE COMPANY OR ANY
DESIGNATED THIRD PARTY WITH A PAPER COPY OF ANY DOCUMENTS DELIVERED
ELECTRONICALLY IF ELECTRONIC DELIVERY FAILS.  ALSO, THE PARTICIPANT UNDERSTANDS
THAT THE

 

10

--------------------------------------------------------------------------------


 


PARTICIPANT’S CONSENT MAY BE REVOKED OR CHANGED, INCLUDING ANY CHANGE IN THE
ELECTRONIC MAIL ADDRESS TO WHICH DOCUMENTS ARE DELIVERED (IF PARTICIPANT HAS
PROVIDED AN ELECTRONIC MAIL ADDRESS), AT ANY TIME BY NOTIFYING THE COMPANY OF
SUCH REVISED OR REVOKED CONSENT BY TELEPHONE, POSTAL SERVICE OR ELECTRONIC MAIL
AT EQUITY@ADOBE.COM.  FINALLY, THE PARTICIPANT UNDERSTANDS THAT HE OR SHE IS NOT
REQUIRED TO CONSENT TO ELECTRONIC DELIVERY.


 


12.5                           DATA PRIVACY CONSENT.  THE PARTICIPANT HEREBY
EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE AND TRANSFER, IN
ELECTRONIC OR OTHER FORM, OF THE PARTICIPANT’S PERSONAL DATA AS DESCRIBED IN
THIS DOCUMENT BY AND AMONG THE MEMBERS OF THE PARTICIPATING COMPANY GROUP FOR
THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE
PARTICIPANT’S PARTICIPATION IN THE PLAN.


 

The Participant understands that the Company and the Participating Company Group
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Stock or directorships held in the
Company, details of all Options or any other entitlement to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”).  The Participant understands that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections than the Participant’s country.  The Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the Participant’s local human
resources representative.  The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any shares of Stock acquired upon exercise of the Option.  The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan. 
The Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative.  The Participant understands, however, that refusing
or withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan.  For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.

 


12.6                           INTEGRATED AGREEMENT.  THIS OPTION AGREEMENT,
TOGETHER WITH THE SUPERSEDING AGREEMENT, IF ANY, CONSTITUTES THE ENTIRE
UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT AND THE PARTICIPATING COMPANY
GROUP WITH RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDES ANY
PRIOR AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS, REPRESENTATIONS, OR WARRANTIES
AMONG THE PARTICIPANT AND THE PARTICIPATING COMPANY GROUP WITH RESPECT TO SUCH
SUBJECT MATTER OTHER THAN THOSE AS SET FORTH OR PROVIDED FOR HEREIN.  TO THE
EXTENT CONTEMPLATED HEREIN, THE PROVISIONS OF THIS OPTION AGREEMENT SHALL
SURVIVE ANY EXERCISE OF THE OPTION AND SHALL REMAIN IN FULL FORCE AND EFFECT.


 


12.7                           APPLICABLE LAW.  THIS OPTION AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO
AGREEMENTS BETWEEN CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED
ENTIRELY WITHIN THE STATE OF CALIFORNIA.

 

11

--------------------------------------------------------------------------------


 


12.8                           COUNTERPARTS.  THIS OPTION AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

 

ADOBE SYSTEMS INCORPORATED

 

 

 

 

 

By:

 

 

 

 

Murray J. Demo

 

Title:

Executive Vice President, Chief Financial
Officer

 

 

 

Address:

345 Park Avenue

 

 

San Jose, CA 95110-2704

 

 

The Participant represents that the Participant is familiar with the terms and
provisions of this Option Agreement and hereby accepts the Option subject to all
of the terms and provisions thereof.  The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under this Option Agreement.

 

 

PARTICIPANT

 

 

 

 

Date:

 

 

 

 

 

 

Signature

 

12

--------------------------------------------------------------------------------